Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 11/03/2020 is entered.
This US16/061,363 filed on 06/12/2018 which is a 371 of PCT/US16/66499 filed on 12/14/2016 claims US priority benefit of US Provisional 62/266,851 filed on 12/14/2015.
 	Claims 1-22, 31, 34, 40, 61, 73, and 78 are pending.
	Claim 78 is withdrawn.
Claims 1-22, 31, 34, 40, 61, and 73 are examined in this office action.
	Sequence Compliance: As noted in the previous office action it appears the required statement regarding Incorporation-by-Reference pertaining to the Sequence Listing is missing from the instant application.  In the interest of compact prosecution, please include such statement in response to this office action.
Response to Amendment
The rejection of claims 31, 34, and 73 under 35 U.S.C. 101 is WITHDRAWN in view the Applicants’ Amendment to the Claims filed on 11/03/2020.
The rejection of claims 1-22, 31, 34, 40, 61, and 73 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is WITHDRAWN in view the Applicants’ Amendment to the Claims filed on 11/03/2020.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, 6-15, 17-19, 22, 31, 34, 40, 61, and 73 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Smith et al in "Efficient and Allele-Specific Genome Editing of Disease Loci in Human iPSCs,” (Molecular Therapy, December 16,  2014, Vol, 23, pages 570-577; of record).  
Per claim 1, Smith discloses a method of altering a target nucleic acid in a cell (Allele-specific gene targeting at point mutation loci in human iPSCs using Cas9-gRNAs ... we ... chose to target the somatic JAK2-V617F (rs77375493, G>T) mutation, Pg. 573, left column, last paragraph) comprising providing to the cell a guide RNA having a spacer sequence that differs from a target protospacer sequence of same length by one 
Per claim 2, Smith discloses that the target protospacer sequence is a single point mutation of the nontarget sequence (we ... chose to target the somatic JAK2-V617F (rs77375493, G>T) mutation, Pg. 573, left column, last paragraph; the mutant allele (with nucleotide T) and wild-type allele (with nucleotide G), Pg. 575, Figure 4, legend).
Per claim 3, Smith discloses that the target protospacer sequence is endogenous to the cell or exogenous to the cell (we ... chose to target the somatic JAK2-V617F (rs77375493, G>T) mutation ... Two panels of healthy donor and patient-derived iPSCs carrying ... a ... homozygous mutant allele were used in these experiments, Pg. 573, left column, last paragraph; genomic DNA was isolated, Pg. 573, left column, first paragraph; The genomic structure and nucleotide sequence around JAK2-V617F mutation in JAK2 gene are shown, Pg. 572, Figure 1, Legend).
Per claim 4, Smith discloses that the nontarget sequence is endogenous to the cell or exogenous to the cell (we ... chose to target the somatic JAK2-V617F (rs77375493, G>T) mutation ... Two panels of healthy donor and patient-derived iPSCs 
Per claim 6, Smith discloses that the guide RNA spacer sequence discriminates between the target protospacer sequence and the nontarget sequence (only the gRNA-JAK2-F successfully targeted the JAK2 locus in the JAK2-V617F homozygous ... iPSCs. Likewise, only gRNA-JAK2-V successfully targeted the wild-type ... iPSCs ... The single-nucleotide mismatch between gRNAs and target genomic sequence prevented any major indel mutagenesis by Cas9, Pg. 573, right column, first paragraph).
Per claim 7, Smith discloses that the guide RNA spacer sequence and the nontarget sequence are nonbinding (Two gRNAs, gRNA-JAK2-F, and gRNA-JAK2-V, were designed with a single nucleotide difference to specifically recognize the V617F mutant allele (T) or the wild-type allele (G) of JAK2, Pg. 573, left column, last paragraph; only the gRNA-JAK2-F successfully targeted the JAK2 locus in the JAK2-V617F homozygous ... iPSCs. Likewise, only gRNA-JAK2-V successfully targeted the wild-type ... iPSCs, Pg. 573, right column, first paragraph).
Per claim 8, Smith discloses that the Cas9 protein or ortholog thereof is a Cas9 enzyme, a Cas9 nickase or a nuclease null Cas9 with a nuclease attached thereto (Cas9 endonuclease, Pg. 574, left column, first paragraph).
claim 9, Smith discloses that the Cas9 protein is naturally occurring or engineered (Engineered nucleases including CRISPR/Cas9, Abstract; adapting Cas9 from other species and/or through protein engineering, Pg. 576, left column, second paragraph).
Per claim 10, Smith discloses that the cell is in vitro, in vivo or ex vivo (In homologous donor-based experiments ... patient-specific iPSCs cells were resuspended in ... Primary Cell Solution supplemented with ... (i) 2.5 pg hCas9 plasmid, 2.5 pg of guide RNA plasmid and 5 pg HR donor vector... The nucleofected iPSCs were plated onto Matrigel-coated six-well plates, Pg. 576, right column, last paragraph).
Per claim 11, Smith discloses that the cell is a eukaryotic cell or a prokaryotic cell (Maintenance and expansion of human iPSCs, Pg. 576, left column, fourth paragraph).
Per claim 12, Smith discloses that the cell is a bacteria cell, a yeast cell, a fungal cell, a mammalian cell, a human cell, a stem cell, a progenitor cell, an induced pluripotent stem cell, a human induced pluripotent stem cell, a plant cell or an animal cell (Maintenance and expansion of human iPSCs, Pg. 576, left column, fourth paragraph).
Per claim 13, Smith discloses that the target nucleic acid is genomic DNA, mitochondrial DNA, plastid DNA, viral DNA, or exogenous DNA (Techniques to edit genomic DNA at a precise locus in human induced pluripotent stem cells (iPSCs), Pg. 570, left column, first paragraph; Three days after transfection, the genomic DNA was 
Per claim 14, Smith discloses that the one or two nucleotide difference is proximal to the PAM sequence (Two gRNAs, gRNA-JAK2-F, and gRNA-JAK2-V, were designed with a single nucleotide difference to specifically recognize the V617F mutant allele (T) or the wild-type allele (G) of JAK2, Pg. 573, left column, last paragraph and Pg. 575, Figure 4a, where the point mutation is in the PAM-proximal region of the gRNA, see Pg. 6, last paragraph of Wu: "studies ... showed that mismatches in the 10-12 base pairs in the PAM-proximal region usually lead to decrease or even complete abolishment of target cleavage activity ... Thus, the PAM-proximal 10-12 bases have been defined as the seed region for Cas9 cutting activity").
Per claim 15, Smith discloses providing the cell with a donor nucleic acid, wherein the donor nucleic acid is inserted into the target nucleic acid (To investigate the allelic specificity of inducing integration events by Cas9-gRNAs, we cotransfected iPV183 with a homology donor template and ... Cas9/gRNA-JAK2-F or Cas9/gRNA-JAK2-V ... Candidate targeted iPSC clones were randomly picked after cotransfection and puromycin selection expanded and screened by PCR and sequencing to confirm targeted integration at the targeted allele as well as the sequence integrity of the nontargeted allele, Pg. 573, right column, last paragraph).
Per claim 17, Smith et al discloses that the guide RNA is provided to the cell by introducing into the cell a first foreign nucleic acid encoding the guide RNA (gRNAs ... 
Per claim 18, Smith et al discloses that the Cas9 is provided to the cell by introducing into the cell a second nucleic acid encoding the Cas9 (We examined the efficiency and specificity of... gRNAs in targeting the point mutations at endogenous loci by cotransfection with Cas9, Pg. 573, left column, last paragraph; gRNAs ... were independently transfected with Cas9 into iPSCs, Pg. 576, right column, second paragraph).
Per claim 19, Smith et al discloses that the guide RNA is provided to the cell by introducing into the cell a first foreign nucleic acid encoding the guide RNA within a vector (We examined the efficiency and specificity of... gRNAs in targeting the point mutations at endogenous loci by cotransfection with Cas9, Pg. 573, left column, last paragraphgRNAs were synthesized as Gene Blocks and cloned into Zero-blunt TOPO vector, Pg. 576, left column, sixth paragraph) and wherein the Cas9 is provided to the cell by introducing into the cell a second nucleic acid encoding the Cas9 within a vector (an expression vector encoding humanized (h) Cas9 protein was obtained from, Pg. 576, left column, sixth paragraph), and wherein the first foreign nucleic acid and the second foreign nucleic acid are provided on the same or different vectors (The vectors contain JAK2 homology arms flanking the putative Cas9-gRNA, Pg. 572, Figure 1, Legend).
Per claim 22, Smith et al discloses a method of genetically modifying a cell to include a genome editing system which targets single point mutations in cell progeny for 
Per claim 31, Smith et al discloses a cell comprising a guide RNA having a spacer sequence that differs from a target protospacer sequence of same length by one or two nucleotides (PV-iPSC line ... cotransfected ... with ... either Cas9/gRNA-JAK2-F or Cas9/gRNA-JAK2-V, Pg. 573, right column, last paragraph; gRNA-JAK2-F, and 
Per claim 34, Smith et al discloses a cell comprising a first nucleic acid encoding a guide RNA having a spacer sequence that differs from a target protospacer sequence of same length by one or two nucleotides (PV-iPSC line ... cotransfected ... with ... either Cas9/gRNA-JAK2-F or Cas9/gRNA-JAK2-V, Pg. 573, right column, last paragraph; gRNA-JAK2-F, and gRNA-JAK2-V, were designed with a single nucleotide difference to specifically recognize the V617F mutant allele (T) or the wild-type allele (G) of JAK2, Pg. 573, left column, last paragraph and Pg. 575, Figure 4a, where the guide sequence of the gRNA is the spacer and the double-stranded targeted DNA sequence is the protospacer, see Pg. 2, second paragraph of Cong: "precursor crRNA (pre-crRNA)... containing nuclease guide sequences (spacers)... We designed our initial spacer to target a 30-base pair (bp) site (protospacer) in the human EMX1 locus that precedes an NGG trinucleotide"), wherein the target protospacer sequence is adjacent a PAM sequence (Recognition sequences of Cas9-gRNA (boxed, PAM sequences shown in green)... are shown at each locus, Pg. 572, Figure 1, Legend, a PAM sequence is adjacent to the target protospacer), and wherein the target protospacer sequence differs from a nontarget sequence of same length by one nucleotide (we ... chose to target the somatic JAK2-V617F (rs77375493, G>T) mutation, Pg. 573, left column, last paragraph; the mutant allele (with nucleotide T) and wild-type 
Per claim 40, Smith et al discloses a method of altering a target nucleic acid in a cell (Allele-specific gene targeting at point mutation loci in human iPSCs using Cas9-gRNAs ... we ... chose to target the somatic JAK2-V617F (rs77375493, G>T) mutation, Pg. 573, left column, last paragraph) comprising providing to the cell a guide RNA having a spacer sequence entirely complementary to a target protospacer sequence of same length except for a one or two nucleotide mismatch with the target protospacer sequence (Two panels of healthy donor and patient-derived iPSCs carrying either a homozygous wild-type target allele, heterozygous mutant allele, or homozygous mutant We examined the efficiency and specificity of... gRNAs in targeting the point mutations at endogenous loci by cotransfection with Cas9, Pg. 573, left column, last paragraph gRNAs were synthesized as Gene Blocks and cloned into Zero-blunt TOPO vector, Pg. 576, left column, sixth paragraph) and wherein the Cas9 is provided to the cell by introducing into the cell a second nucleic acid encoding the Cas9 within a vector (an expression vector encoding humanized (h) Cas9 protein was obtained from, Pg. 576, left column, sixth paragraph), and wherein the first foreign nucleic acid and the second foreign nucleic acid are provided on the same or different vectors (The vectors contain JAK2 homology arms flanking the putative Cas9-gRNA, Pg. 572, Figure 1, Legend).  
Per claim 61 Smith et al discloses a method of genetically modifying a cell to include a genome editing system which targets single point mutations in cell progeny for 
claim 73, Smith et al discloses a cell comprising a first nucleic acid encoding a guide RNA having a spacer sequence entirely complementary to a target protospacer sequence of same length except for a one or two nucleotide mismatch with the target protospacer sequence (PV-iPSC line ... cotransfected ... with ... either Cas9/gRNA-JAK2-F or Cas9/gRNA-JAK2-V, Pg. 573, right column, last paragraph; gRNA-JAK2-F, and gRNA-JAK2-V, were designed with a single nucleotide difference to specifically recognize the V617F mutant allele (T) or the wild-type allele (G) of JAK2, Pg. 573, left column, last paragraph and Pg. 575, Figure 4a; essential components ... CRISPR RNA (crRNA) to bind the complementary DNA target, Pg. 570, right column, second paragraph, where the guide sequence of the gRNA is the spacer and the double-stranded targeted DNA sequence is the protospacer, see Pg. 2, second paragraph of Cong: "precursor crRNA (pre-crRNA)... containing nuclease guide sequences (spacers)... We designed our initial spacer to target a 30-base pair (bp) site (protospacer) in the human EMX1 locus that precedes an NGG trinucleotide"), wherein the target protospacer sequence is adjacent a PAM sequence (Recognition sequences of Cas9-gRNA (boxed, PAM sequences shown in green)... are shown at each locus, Pg. 572, Figure 1, Legend, a PAM sequence is adjacent to the target protospacer), and wherein the target protospacer sequence differs from a nontarget sequence of same length by one nucleotide (we ... chose to target the somatic JAK2-V617F (rs77375493, G>T) mutation, Pg. 573, left column, last paragraph; the mutant allele (with nucleotide T) and wild-type allele (with nucleotide G), Pg. 575, Figure 4, legend), and a second nucleic acid encoding a Cas9 protein or ortholog thereof (We examined the efficiency and specificity of the two pairs of gRNAs in targeting the point mutations at endogenous .
Response to Arguments
The applicants’ argument filed on 11/03/2020 has been fully considered but is unpersuasive because it is noted that the features upon which applicant relies (i.e., using a “tuned” guide RNA to discriminate between two protospacer sequences of same length, specifically “a target protospacer sequence and a non-target protospacer sequence that differs by at least one nucleotide) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claims must be given their broadest reasonable interpretation in light of the specification during examination.   Further, the applicants’ argument that Smith fails to disclose a guide RNA having a spacer sequence that differs from a target protospacer sequence of same length by one or two or three nucleotides is unpersuasive because Smith discloses a method of altering a target nucleic acid in a cell (Allele-specific gene targeting at point mutation loci in human iPSCs using Cas9-gRNAs ... we ... chose to target the somatic JAK2-V617F (rs77375493, G>T) mutation, Pg. 573, left column, last paragraph) comprising providing to the cell a guide RNA 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (as applied above) in view of WO 2015/123339 Al (The Regents Of The University Of Colorado, A Body Corporate, published 08/20/2015; of record).
claim 5, Smith et al anticipates the method of claim 1 for reasons provided above but Smith fails to explicitly disclose that cleaving of the target nucleic acid results in cell death.
The WO 2015/123339 Al document teaches that cleaving of the target nucleic acid results in cell death (the homologous region of the editing cassette complementary to the target region mutates the PAM and the one or more codon of the target region. Cells of the population of cells that did not integrate the PAM mutation undergo unedited cell death due to Cas9-mediated dsDNA cleavage, Pg. 13, last paragraph; selective enrichment by gRNA, Pg. 6, sixth paragraph).
One of ordinary skill in the art before the effective filing date of the presently claimed invention would have been motivated to modify Smith et al with the teaching of the WO 2015/123339 Al document for the purpose of selective enrichment of the mutation library.  It would have been obvious to do so because both document are in the same field of gene editing using CRISPR/Cas9.
In view of the high skill in the art of CRISPR/Cas gene editing technology it is considered that one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have had a reasonable expectation of success to combine the teachings of Smith et al and the WO 2015/123339 Al document to arrive at the presently claimed invention.
Response to Arguments
The applicants’ argument filed on 11/03/2020 has been fully considered but is unpersuasive because it is noted that the features upon which applicant relies (i.e., using a “tuned” guide RNA to discriminate between two protospacer sequences of same length, specifically “a target protospacer sequence and a non-target protospacer sequence that differs by at least one nucleotide) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claims must be given their broadest reasonable interpretation in light of the specification during examination. Further, the applicants’ argument that Smith fails to disclose a guide RNA having a spacer sequence that differs from a target protospacer sequence of same length by one or two or three nucleotides is unpersuasive because Smith discloses a method of altering a target nucleic acid in a cell (Allele-specific gene targeting at point mutation loci in human iPSCs using Cas9-gRNAs ... we ... chose to target the somatic JAK2-V617F (rs77375493, G>T) mutation, Pg. 573, left column, last paragraph) comprising providing to the cell a guide RNA having a spacer sequence that differs from a target protospacer sequence of same length by one or two or three nucleotides (Two panels of healthy donor and patient-derived iPSCs carrying either a homozygous wild-type target allele, heterozygous mutant allele, or homozygous mutant allele were used ... Two gRNAs, gRNA-JAK2-F, and gRNA-JAK2-V, were designed with a single nucleotide difference to specifically recognize the V617F mutant allele (T) or the wild-type allele (G) of JAK2, Pg. 573, left column, last paragraph and Pg. 575, Figure 4a, where the guide sequence of the gRNA 
Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (as applied above) in view of US 2014/0357530 Al (The Broad Institute, Inc. et al, published 12/04/2015; of record).
Per claim 16, Smith et al anticipates the method of claim 1 for reasons provided above but Smith fails to explicitly disclose providing to the cell a plurality of guide RNAs each having a corresponding spacer sequence that differs from a target protospacer sequence of same length by one or two or three nucleotides, wherein the target protospacer sequence is adjacent a PAM sequence of a target nucleic acid, and wherein the target protospacer sequence differs from a nontarget sequence of same length by one or two nucleotides, providing to the cell a Cas9 protein or ortholog thereof, wherein the plurality of guide RNA spacer sequences bind to the corresponding target protospacer sequences and the Cas9 protein or ortholog thereof interacts with each of the plurality of guide RNAs to form co-localization complexes with target nucleic acids and the target nucleic acids are cleaved in a site specific manner.
US 2014/0357530 teaches a plurality of guide RNAs each having a corresponding spacer sequence that differs from a target protospacer sequence of same length by one or two or three nucleotides (To investigate the specificity of CRISPR-mediated cleavage, the effect of single-nucleotide mutations in the guide sequence on protospacer cleavage in the mammalian genome was analyzed using a series of EMX1-targeting chimeric crRNAs with single point mutations, Para. [0446] and 
One of ordinary skill in the art before the effective filing date of the presently claimed invention would have been motivated to modify Smith et al with the teaching of the US 2014/0357530 Al document for the purpose of characterizing the specificity of the Cas enzyme or its ortholog.  It would have been obvious to do so because both document are in the same field of gene editing using CRISPR/Cas9.
In view of the high skill in the art of CRISPR/Cas gene editing technology it is considered that one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have had a reasonable .
Response to Arguments
The applicants’ argument filed on 11/03/2020 has been fully considered but is unpersuasive because it is noted that the features upon which applicant relies (i.e., using a “tuned” guide RNA to discriminate between two protospacer sequences of same length, specifically “a target protospacer sequence and a non-target protospacer sequence that differs by at least one nucleotide) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claims must be given their broadest reasonable interpretation in light of the specification during examination. Further, the applicants’ argument that Smith fails to disclose a guide RNA having a spacer sequence that differs from a target protospacer sequence of same length by one or two or three nucleotides is unpersuasive because Smith discloses a method of altering a target nucleic acid in a cell (Allele-specific gene targeting at point mutation loci in human iPSCs using Cas9-gRNAs ... we ... chose to target the somatic JAK2-V617F (rs77375493, G>T) mutation, Pg. 573, left column, last paragraph) comprising providing to the cell a guide RNA having a spacer sequence that differs from a target protospacer sequence of same length by one or two or three nucleotides (Two panels of healthy donor and patient-derived iPSCs carrying either a homozygous wild-type target allele, heterozygous mutant allele, or homozygous mutant allele were used ... Two gRNAs, gRNA-JAK2-F, 
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (as applied above) in view of Liang et al in "Rapid and highly efficient mammalian cell engineering via Cas9 protein transfection,” Journal of Biotechnology, May 21, 2015, Vol. 208, pages 44-53; of record).
Per claim 20, Smith et al anticipates the method of claim 1 for reasons provided above but Smith et al fails to explicitly disclose the guide RNA is provided to the cell as a native guide RNA.
Liang et al teaches wherein the guide RNA is provided to the cell as a native guide RNA (we describe here a streamlined modular approach for gRNA production in vitro. Starting with two short single stranded oligos, the gRNA template is assembled in a ‘one pot’ PCR reaction. The product is then used as template in an in vitro transcription (IVT) reaction which is followed by a rapid purification step,yielding transfection-ready gRNA, Pg. 44, right column, first paragraph; Here we describe methods for rapid synthesis of gRNA and for delivery of Cas9 protein/gRNA ribonucleoprotein complexes (Cas9RNPs) into a variety of mammalian cells through liposome-mediated transfection or electroporation, Abstract, see definition of native species on Pg. 29 of the instant application).

It would have been obvious to do so because both document are in the same field of gene editing using CRISPR/Cas9.
In view of the high skill in the art of CRISPR/Cas gene editing technology it is considered that one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have had a reasonable expectation of success to use a native species of guide RNA to arrive at the presently claimed invention.
Per claim 21, Smith et al anticipates the method of claim 1 for reasons provided above but Smith fails to explicitly disclose wherein the Cas9 is provided to the cell as a native species.
Liang et al teaches that the Cas9 is provided to the cell as a native species (For Cas9 protein transfection, 500 ng of purified Cas9protein was added to 25 pi of Opti-MEM medium, followed by addition of 120 ng gRNA, Pg. 46, right column, fourth paragraph; methods for... delivery of Cas9 protein/gRNA ribonucleoprotein complexes (Cas9RNPs) into a variety of mammalian cells through liposome-mediated transfection, Abstract, see definition of native species on Pg. 29 of the instant application).

It would have been obvious to do so because both document are in the same field of gene editing using CRISPR/Cas9.
In view of the high skill in the art of CRISPR/Cas gene editing technology it is considered that one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have had a reasonable expectation of success to use a native species of Cas9 to arrive at the presently claimed invention.
Response to Arguments
The applicants’ argument filed on 11/03/2020 has been fully considered but is unpersuasive because it is noted that the features upon which applicant relies (i.e., using a “tuned” guide RNA to discriminate between two protospacer sequences of same length, specifically “a target protospacer sequence and a non-target protospacer sequence that differs by at least one nucleotide) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claims must be given their broadest reasonable interpretation in light of the specification during examination. Further, the applicants’ argument that Smith fails to disclose a guide RNA having a spacer sequence that differs 
Conclusion
No claims allowed.
The following is relevant art which is not being applied in this office action but which may be applied in a future office action if appropriate:
US 2014/0295556 Al (THE GENERAL HOSPITAL CORPORATION) 02 October 2014; (of record).
CONG et al. "Multiplex Genome Engineering Using CRISPR/Cas Systems,” Science, 15 February 2013 Vol. 339, Pgs. 819-823; (of record).
US 2014/0170753 Al (MASSACHUSETTS INSTITUTE OF TECHNOLOGY) 19 June 2014 ; (of record).

WU et al. "Target specificity of the CRISPR-Cas9 system," Quantitative Biology, 26 August 2014, Vol. 2, Iss. 2, Pgs. 59-70; (of record).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636